Case 7:17-cv-01618-KMK-PED Document 92 Filed 01/10/20 Page 1 of 1

fa GOLDBERG SEGALLA“’ ue da Kate | Pane

Direct 646. 202, 8787 | akatz@goldbergsegalia.com

January 10, 2020

VIA ECF

Hon, Kenneth M, Karas

United States District Court
Southern District of New York

300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150

 

 

Re: Parchem Trading, Ltd. v. DePersia, 7:17-cv-01618 (RAMK)(PED)
Dear Judge Karas:

As the Court is aware, this firm represents Plaintiff Parchem Trading, Ltd. in the above-
referenced action. At the direction of the Court’s clerk, I am writing to inquire about the status of
Defendants’ motion for summary judgment (Dkt. Nos, 66-70, and 77-87) (the “Motion”), which
has been full briefed and sub judice since December 3, 2018. Additionally, upon reviewing the
docket, the case is marked “stayed,” but it is unclear if the case was stayed automatically because
of the Motion or whether there is 4 separate reason as to why the case has been stayed.

We thank the Court for its attention to this matter.

Respe ifully subinitted,

Ze Katz

ce: Hugh W. Cuthbertson (Via ECF)
zangari Cohn Cuthbertson Duhl & Grello P.C.

 

Tht Monon i Under

CANS cleraihon.
Tt cape Maar inadvertaatty
vemarnect Stayed Smee THE
Count'S Pole Staging med

 

so onDE} care Lee Wa days so ror
_ > Prange aurich pred connel.
_ KENNETH M. KARAS USDI— Cor. No. 43) AS _ hand

a> ynuel, Cher ic ot
> VARS com shally yequrosce)

Comte i
bo ‘te mr Say an WAS
Action.

711 3rd Avenue, Suite. 1900 | New York, NY 10017 | 646.292.8700 | Fax 646.292.8701 | www.GoldbergSegalla.com
New York | ILeinois | FLORICA | CALIFORNIA | MARYLAND | Missourt | NorTH CAROLINA | PENNSYLVaNia | NEW JERSEY| CONNECTICUT | UNITED KINGDOM

 

 

 
